—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The misbehavior report, augmented by the testimony of its author, constitutes substantial evidence supporting the determination that petitioner violated various inmate rules (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139). The contention of petitioner that the charges were brought against him in retaliation for grievances filed against the correction officer who signed the misbehavior report presented an issue of credibility for the Hearing Officer (see, Matter of Bramble v Mead, 242 AD2d 858, 858-859, lv denied 91 NY2d 803). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.